                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

                                )
265 FRANKLIN STREET ASSOCIATES, )
LLC,                            )
                                )
      Cross-Claim Plaintiff,    )
                                )
v.                              )                     Civil No. 17-cv-12588-LTS
                                )
NEW PETE’S, LLC,                )
                                )
      Cross-Claim Defendant.    )
                                )

       ORDER ON MOTION FOR ATTORNEY’S FEES AND COSTS (DOC. NO. 63)

                                          January 8, 2020

SOROKIN, J.

       Previously, the Court ruled that “265 Franklin may not seek full indemnification for legal

costs and fees related to this matter; rather, it may only seek indemnification for costs related to

allegations that implicate the conduct and operation of New Pete’s business.” Doc. No. 59 at 4

(internal quotation marks omitted). 265 Franklin has now submitted its request for attorney’s

fees and costs with supporting documentation and New Pete’s has opposed. Doc. Nos. 63, 66.

For the following reasons, the Court reduces the request submitted by 265 Franklin and

otherwise ALLOWS its motion.

       At the outset of the underlying suit—and in response to a request from New Pete’s—

Magistrate Judge Bowler stayed all discovery while New Pete’s engaged an ADA expert;

however, at 265 Franklin’s request, the Court exempted discovery regarding the plaintiff’s

standing to bring suit. Doc. No. 28. Subsequently, 265 Franklin served such discovery, resulting

in interrogatories, document production, and a motion to compel filed by 265 Franklin. Doc. No.
29. After a suggestion of death was filed as to plaintiff Marradi, Doc. No. 39, the instant dispute

ensued.

       Under Massachusetts law, “[w]hat constitutes a reasonable fee is a question that is

committed to the sound discretion of the judge.” Berman v. Linnane, 748 N.E.2d 466, 469

(Mass. 2001). Furthermore, Massachusetts courts look to several factors when determining

whether attorney’s fees are reasonable, including: “the nature of the case and the issues

presented, the time and labor required, the amount of damages involved, the result obtained, the

experience, reputation and ability of the attorney, the usual price charged for similar services by

other attorneys in the same area, and the amount of awards in similar cases.” Id. (quoting

Linthicum v. Archambault, 398 N.E.2d 482, 488 (Mass. 1979)).

       First, New Pete’s invites the Court to find that 265 Franklin’s decision to pursue a

standing defense rather than to identify whether the building at issue in the underlying suit in fact

violated the ADA was per se unreasonable. Doc. No. 66 at 7-8. While New Pete’s position has

tremendous practical appeal, 1 lawyers work for clients, and clients are entitled to stand on their

legal rights, which include demanding that a plaintiff have standing to bring suit. Nothing before

the Court suggests that the standing defense was frivolous, advanced without a colorable basis,

or advanced in bad faith. Thus, the Court rejects this basis for reducing 265 Franklin’s fees

request.

       Second, while some of 265 Franklin’s discovery requests were reasonable in scope, such

as its first and second request, other requests were overly broad, burdensome, and neither



1
  It is an especially sensible position when considering the long-term interests of 265 Franklin,
which New Pete’s rightly notes has an independent legal obligation to comply with the ADA.
Indeed, even if a standing defense succeeds in one case, 265 Franklin risks another ADA suit
brought by a private person who does have standing, as well as suit on behalf of a public agency
charged with enforcing the ADA.
                                                  2
targeted, efficient, nor proportional. See Doc. No. 29-4 at 4 (seeking “[a]ll documents

concerning all occasions when you have gone to the Downtown Boston [sic] from January 2013

through [2018]”); 2 id. (seeking “[d]ocuments reflecting your medical status, insofar as it reflects

your mobility during the period from January 1, 2013 through December 30, 2017”). Ultimately,

the discovery requests resulted in 265 Franklin filing a motion to compel (which was partially

necessitated by plaintiff’s counsel rather than the scope of the requests made by 265 Franklin).

Doc. No. 29 at 3-5 (noting that plaintiff Marradi’s counsel “ignored two separate requests for

conferences regarding his objections” but also highlighting that Marradi objected to requests that

that the Court now finds were overly broad).

       In these circumstances, the Court reduces by 50 percent the hours that 265 Franklin’s

attorneys may bill for drafting, serving, conferring about, and compelling discovery. Thus, the

16.7 billable hours that the Court has identified as solely devoted to discovery-related work, see

Doc. No. 65 at 8-10, shall be reduced to 8.35 hours. Therefore, the Court initially reduces the fee

request from $41,369.65 to $36,709.40.

       Additionally, the Court concludes that the hourly rates charged by Attorneys Dinardo and

Todd were unreasonably high given that this mine-run lawsuit “was a straightforward ADA

compliance case.” Melo v. Lawrence Plaza Ltd. P’ship, No. CV 15-13472-FDS, 2017 WL

489681, at *5 (D. Mass. Feb. 6, 2017). Hourly rates of $815 and $515, while “entirely consistent

with the rates charged by Boston lawyers of [their] experience and ability,” Doc. No. 65 at 19,

are nonetheless entirely inappropriate for the work required to resolve the underlying dispute



2
  For example, if the Court wished to determine the frequency of counsel coming to “Downtown
Boston” over a four-year period, an informal inquiry with counsel, an interrogatory, or a handful
of questions at a deposition would all be far more useful, far cheaper, and far less burdensome
than seeking all documents within counsel’s possession, custody, and control concerning counsel
going to Downton Boston over a four-year period.
                                                 3
here. Cf. Melo, 2017 WL 489681, at *5 (awarding hourly rates of $250 and $200 for a

straightforward ADA compliance case); Hutchinson ex rel. Julien v. Patrick, 683 F. Supp. 2d

121, 129 (D. Mass. 2010), aff’d, 636 F.3d 1 (1st Cir. 2011) (finding rates of $250–$425/hour

reasonable in an ADA case of great “importance and difficulty”); Iverson v. Braintree Prop.

Assocs., L.P., No. 04CV12079-NG, 2008 WL 552652, at *3 (D. Mass. Feb. 26, 2008) (reducing

an associate’s hourly rate to $150 in a similar ADA compliance case). Accordingly, the Court

concludes that it is appropriate to award Attorney Dinardo an hourly rate of $407.50, Attorney

Todd an hourly rate of $257.50, and to halve the hourly rates of the paralegals who performed

work on this matter. 3

       Thus, the Court further reduces the fee request from $36,709.40 to $18,354.70. 265

Franklin’s motion is otherwise ALLOWED.



                                                     SO ORDERED.


                                                      /s/ Leo T. Sorokin
                                                     Leo T. Sorokin
                                                     United States District Judge




3
 The Court concludes that a $330/hour rate for paralegals in a case of this nature is
unreasonable.
                                                 4
